Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 34-40, 42-50, 52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 7-10, the applicant asserts that “ERGOUIST alone, or in any proper combination with YAVUZ and QIAN, fails to teach, suggest, or render obvious of all the limitations of amended claim 34… Similar arguments apply to amended claims 44 and 52.” Examiner respectively disagrees.

The applicant further asserts in page that “BERGOUIST relates to methods and apparatus of changing the discontinuous reception (DRX) configuration for a connection between a mobile device and a base station. The examiner refers to paragraph [0038] of BERGOUIST and points out that the feature “The DRX configuration can be optimized to either maximize power savings or minimize latency depending on the 

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." MPEP 2111.01 (11) citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
As indicated by the claim, “selecting minimum DRX configuration information as the DRX configuration information corresponding to all services”, the minimum DRX configuration information is given the broadest reasonable interpretation as DRX configuration information that provide minimum requirement. As indicated by par. 38 of BERGOUIST, “The DRX configuration can be optimized to either maximize power savings or minimize latency depending on the services being provided to the mobile device 50”, which the DRX configuration that minimized latency would indicating the DRX configuration information that provide minimum requirement or minimum DRX configuration information for the required services, which further indicated by 
Therefore, BERGOUIST would teach “selecting minimum DRX configuration information as the DRX configuration information corresponding to all services”. 
Also as further indicated in the office action below, the reference SZABO et al. (US 20160212794) also teach “when there are a plurality of currently simultaneously-used services, the determining the DRX configuration information corresponding to the currently-used service comprises: selecting minimum DRX configuration information as the DRX configuration information corresponding to all services”.
Therefore, the combination of prior art would teaches the claims.
Therefore, the rejection is maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34-39, 42, 43, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over BERGQUIST et al. (US 20170156176) in view of SZABO et al. (US 20160212794) and QIAN et al. (US 20160073284).

Regarding claim 34, BERGQUIST et al. (US 20170156176) teaches a method for determining discontinuous reception configuration information, comprising: 
receiving, by a terminal, a mapping relationship configured by a base station, between different service type information and discontinuous reception DRX configuration information (par. 5, 37, 38, the mobile device 50 receiving a Radio Resource Control (RRC) message by including a DRX-Config structure that contains the DRX parameters in the RRC message; par. 38, optimized to either maximize power savings or minimize latency depending on the services being provided to the mobile device); and 
determining, by the terminal according to service type information of currently-used service and the mapping relationship, the DRX configuration information corresponding to the currently-used service (par. 39, 61, the connection may be configured with a service-specific DRX configuration. For example, in the case of a new bearer being added for a voice conversation in which a shorter DRX cycle is preferable, the length of the DRX cycle may be reduced from N to M where M<N);
when there are a plurality of services (par. 5, 30, 38, 39, mobile devices with currently used services), the determining the DRX configuration information corresponding to the currently-used service comprises: selecting minimum DRX configuration information as the DRX configuration information corresponding to all services (par. 38, 39, 60, 61, the connection may be configured with a service-specific DRX configuration. For example, in the case of a new bearer being added for a voice conversation in which a shorter DRX cycle is preferable, the length of the DRX cycle may be reduced from N to M where M<N).
However, BERGQUIST does not explicitly teach currently simultaneously-used services. 
But, SZABO et al. (US 20160212794) in a similar or same field of endeavor teaches when there are a plurality of currently simultaneously-used services (par. 55, When multiple packet flows from different services are detected the highest priority service may be used as input; par. 64, If that is not the case the used services, used be the terminal 10, is investigated; par. 57, time costs of service of the packet are used as configuration parameters in the cost function…time costs are based on type of service and time value of a DRX cycle), the determining the DRX configuration information corresponding to the currently-used service comprises: selecting minimum DRX configuration information as the DRX configuration information corresponding to all services (par. 55, 56, 57, time costs of service of the packet are used as configuration parameters in the cost function… time costs are based on type of service and time value of a DRX cycle; par. 98-101, selecting DRX parameters with DRX short cycle length).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SZABO in the system of BERGQUIST to selecting minimum DRX configuration information.
The motivation would have been to find close to optimal DRX settings. 

However, BERGQUIST does not teach receiving multiple sets of mapping relationship simultaneously sent by a base station. 
But, QIAN et al. (US 20160073284) in a similar or same field of endeavor teaches receiving multiple sets of mapping relationship simultaneously sent by a base station (fig. 4, par. 18, 19, 59, the DRX profiles table is download to the UE); 

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by QIAN in the system of BERGQUIST and SZABO to provide UE with the mapping relationship.
The motivation would have been to provide quick adaption of the UE to different locations or environments. 

Regarding claim 35, BERGQUIST teaches the method according to claim 34, wherein the currently-used service is indicated by data in a buffer, or indicated by (par. 38, DRX configuration that maximizes power saving may be preferable for applications such as web browsing and instant messaging while a DRX configuration that minimizes latency may be preferable for delay sensitive applications such as video streaming and gaming, the data which would store in the buffer as in par. 43). 

Regarding claim 36, BERGQUIST teaches the method according to claim 34, wherein the mapping relationship comprises: a mapping relationship between the service type information and the DRX configuration information; or a mapping relationship between DRX index of the service type information and the DRX configuration information (par. 39, 61, the connection may be configured with a service-specific DRX configuration. For example, in the case of a new bearer being added for a voice conversation in which a shorter DRX cycle is preferable, the length of the DRX cycle may be reduced from N to M where M<N, which indicating mapping the service or the service type information to the DRX configuration). 

Regarding claim 37, BERGQUIST teaches the method according to claim 34, wherein the service type information comprises at least one of: a radio bearer, a logical channel, and a physical layer parameter; or the service type information comprises at (par. 61, bearer). 

Regarding claim 38 (made optional since given broadest reasonable interpretation of “at least one of”), BERGQUIST teaches the method according to claim 37, wherein the physical layer parameter comprises at least one of: subcarrier gap, symbol gap, subframe format, number of symbols comprised in a subframe, multiple access mode, and transmission time interval; or the physical channel comprises at least one of: physical downlink control channel PDCCH, enhanced physical downlink control channel ePDCCH, and physical downlink shared channel PDSCH (par. 32, the DRX parameters includes shortDRX-Cycle that specifies length of the short DRX cycle in subframes, which indicating subframe formate). 

Regarding claim 39, BERGQUIST teaches the method according to claim 38, wherein the receiving, by a terminal, a mapping relationship configured by a base station comprises: receiving, by the terminal, the mapping relationship indicated semi-statically by the base station through at least one of L3 control information and L2 control information; or receiving, by the terminal, the mapping relationship indicated dynamically by the base station through physical downlink control indication information (par. 39, 61, the base station indicates the change of the DRX configuration based on preference and change in services to the mobile device). 

Regarding claim 42, BERGQUIST teaches the method according to claim 37, wherein when at least one of the logical channel, the radio bearer and the physical layer parameter is changed (par. 61, new or changed bearer), the method further comprises: updating, by the terminal, the mapping relationship based on the DRX configuration information from the base station (par. 61, updating the DRX configuration based on the new or changed bearer). 

Regarding claim 43, BERGQUIST teaches the method according to claim 34, further comprising: feeding back, by the terminal, a receipt confirmation message to the base station (par. 61, mobile device sends ACK to acknowledge the receipt of DRX configuration); wherein the receipt confirmation message carries a reception state indication for indicating whether the DRX configuration information is successfully received (par. 61, ACK indicating the successfully received). 

Regarding claim 52, BERGQUIST teaches a user equipment UE (fig. 14, par. 70, mobile device), comprising a communication interface, a memory, a processor and a bus (fig. 14, par. 70, mobile device); wherein, the bus is configured to connect the communication interface, the processor, and the memory (fig. 14, par. 70, mobile device); the communication interface is configured to perform data transmission with an external network element (fig. 14, par. 70, mobile device); the memory is configured to store instructions and data (fig. 14, par. 70, mobile device); and the processor executing the instructions is configured to: 
(par. 5, 37, 38, the mobile device 50 receiving a Radio Resource Control (RRC) message by including a DRX-Config structure that contains the DRX parameters in the RRC message; par. 38, optimized to either maximize power savings or minimize latency depending on the services being provided to the mobile device); and 
determine, according to service type information of currently-used service and the mapping relationship, the DRX configuration information corresponding to the currently-used service (par. 39, 61, the connection may be configured with a service-specific DRX configuration. For example, in the case of a new bearer being added for a voice conversation in which a shorter DRX cycle is preferable, the length of the DRX cycle may be reduced from N to M where M<N);
when there are a plurality of services (par. 5, 28, 30, 38, 39, mobile devices with currently used services), the processor executing the instructions is further configured to: determine respective DRX configuration information according to DRX configuration information corresponding to service type of each service; or select minimum DRX configuration information as the DRX configuration information corresponding to all services (par. 39, 61, the connection may be configured with a service-specific DRX configuration. For example, in the case of a new bearer being added for a voice conversation in which a shorter DRX cycle is preferable, the length of the DRX cycle may be reduced from N to M where M<N).

But, SZABO et al. (US 20160212794) in a similar or same field of endeavor teaches when there are a plurality of currently simultaneously-used services (par. 55, When multiple packet flows from different services are detected the highest priority service may be used as input; par. 64, If that is not the case the used services, used be the terminal 10, is investigated; par. 57, time costs of service of the packet are used as configuration parameters in the cost function…time costs are based on type of service and time value of a DRX cycle), the determining the DRX configuration information corresponding to the currently-used service comprises: selecting minimum DRX configuration information as the DRX configuration information corresponding to all services (par. 55, 56, 57, time costs of service of the packet are used as configuration parameters in the cost function… time costs are based on type of service and time value of a DRX cycle; par. 98-101, selecting DRX parameters with DRX short cycle length).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SZABO in the system of BERGQUIST to selecting minimum DRX configuration information.
The motivation would have been to find close to optimal DRX settings. 
However, BERGQUIST does not teach receive multiple sets of mapping relationship simultaneously sent by a base station. 
(fig. 4, par. 18, 19, 59, the DRX profiles table is download to the UE); 

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by QIAN in the system of BERGQUIST and SZABO to provide UE with the mapping relationship.
The motivation would have been to provide quick adaption of the UE to different locations or environments. 

Claims 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over BERGQUIST et al. (US 20170156176), SZABO et al. (US 20160212794), and QIAN et al. (US 20160073284) as in claim 38 in further view of YAVUZ et al. (US 20140036750).

Regarding claim 40, QIAN teaches the method according to claim 38, wherein the receiving, by a terminal, a mapping relationship configured by a base station comprises: receiving, by the terminal, multiple sets of the mapping relationship simultaneously sent by the base station (fig. 4, par. 18, 19, 59, the DRX profiles table is download to the UE).
However, BERGQUIST and QIAN do not teach sent by the base station in at least one of a semi-static way and a dynamic way.
But, YAVUZ et al. (US 20140036750) in a similar or same field of endeavor teaches sent by the base station in at least one of a semi-static way and a dynamic way (par. 38, reconfiguring the BRX parameters, which include a set of DRX parameters from multiple predefined sets of DRX parameter, based on factors, which indicating dynamic configuration).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YAVUZ in the system of BERGQUIST, SZABO, and QIAN to mapping service to DRX.
The motivation would have to provide assistance information while avoiding excessive signaling.


Claims 44-48, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over BERGQUIST et al. (US 20170156176) in view of QIAN et al. (US 20160073284).

Regarding claim 44, BERGQUIST teaches a method for determining discontinuous reception configuration information, comprising: configuring, by a base station, a mapping relationship between different service type information and discontinuous reception DRX configuration information (par. 39, 61, the connection may be configured with a service-specific DRX configuration. For example, in the case of a new bearer being added for a voice conversation in which a shorter DRX cycle is preferable, the length of the DRX cycle may be reduced from N to M where M<N); determining, by the base station according to service type information of currently-used service and the mapping relationship, the DRX configuration information corresponding to the currently-used service (par. 39, 61, the connection may be configured with a service-specific DRX configuration. For example, in the case of a new bearer being added for a voice conversation in which a shorter DRX cycle is preferable, the length of the DRX cycle may be reduced from N to M where M<N); and sending, by the base station, the determined DRX configuration information to a terminal (par. 5, 37, 38, the mobile device 50 receiving from base station a Radio Resource Control (RRC) message by including a DRX-Config structure that contains the DRX parameters in the RRC message; par. 38, optimized to either maximize power savings or minimize latency depending on the services being provided to the mobile device);
 wherein when there are two or more sets of the DRX configuration information, the sending, by the base station, the determined DRX configuration information to a terminal (par. 39, 60, 61, different DRX configurations) comprises: 
sending, by the base station, the DRX configuration information with a minimum DRX cycle among the DRX configuration information to the terminal (par. 38, 39, 60, 61, the connection may be configured with a service-specific DRX configuration. For example, in the case of a new bearer being added for a voice conversation in which a shorter DRX cycle is preferable, the length of the DRX cycle may be reduced from N to M where M<N).
However, BERGQUIST does not teach sending multiple sets of determined DRX configuration information terminal simultaneously. 
But, QIAN et al. (US 20160073284) in a similar or same field of endeavor teaches sending multiple sets of determined DRX configuration information terminal (fig. 4, par. 18, 19, 36, 59, the DRX profiles table is download to the UE); 

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by QIAN in the system of BERGQUIST to provide UE with the mapping relationship.
The motivation would have been to provide quick adaption of the UE to different locations or environments. 

Regarding claim 45, BERGQUIST teaches the method according to claim 44, further comprising: receiving, by the base station, a receipt confirmation message fed back from the terminal (par. 61, mobile device sends ACK to acknowledge the receipt of DRX configuration); wherein, the receipt confirmation message carries a reception state indication for indicating whether the DRX configuration information is successfully received (par. 61, ACK indicating the successfully received). 

Regarding claim 46, BERGQUIST teaches the method according to claim 44, wherein the service type information comprises at least one of: a radio bearer, a logical channel, and a physical layer parameter; or the service type information comprises at least one of: a physical channel, and a radio network temporary identifier (par. 61, bearer). 

Regarding claim 47, (made optional since given broadest reasonable interpretation of “at least one of”), BERGQUIST teaches the method according to claim 46, wherein the physical layer parameter comprises at least one of: subcarrier gap, symbol gap, subframe format, number of symbols comprised in a subframe, multiple access mode, and transmission time interval; or the physical channel comprises at least one of: physical downlink control channel PDCCH, enhanced physical downlink control channel ePDCCH, and physical downlink shared channel PDSCH (par. 32, the DRX parameters includes shortDRX-Cycle that specifies length of the short DRX cycle in subframes, which indicating subframe formate). 

Regarding claim 48, BERGQUIST teaches the method according to claim 47, wherein the sending, by the base station, the determined DRX configuration information to a terminal comprises any one of following steps: 
indicating, by the base station through at least one of L3 control information and L2 control information, the determined DRX configuration information to the terminal semi-statically; 
indicating, by the base station through physical downlink control indication information, the determined DRX configuration information to the terminal dynamically;
sending, by the base station through at least one of L3 control information and L2 control information, a DRX configuration index corresponding to the determined DRX configuration information to the terminal; and 
sending, by the base station through DCI information, the DRX configuration index corresponding to the determined DRX configuration information to the terminal (par. 39, 61, the base station indicates the change of the DRX configuration based on preference and change in services to the mobile device). 

Regarding claim 50, BERGQUIST teaches the method according to claim 46, wherein when at least one of the service type, the logical channel, the radio bearer and the physical layer parameter is changed (par. 61, new or changed bearer), the method further comprises: triggering an update of the DRX configuration information and sending the updated DRX configuration information to the terminal (par. 61, updating the DRX configuration based on the new or changed bearer). 

Claims 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over BERGQUIST et al. (US 20170156176) and QIAN et al. (US 20160073284) as in claim 47 in further view of YAVUZ et al. (US 20140036750).

Regarding claim 49, QIAN teaches the method according to claim 47, wherein the sending, by the base station, the determined DRX configuration information to a terminal comprises: sending, by the base station, multiple sets of the DRX configuration information to the terminal simultaneously (fig. 4, par. 18, 19, 59, the DRX profiles table is download to the UE).

But, YAVUZ et al. (US 20140036750) in a similar or same field of endeavor teaches sending to the terminal in at least one of a semi-static way and a dynamic way (par. 38, reconfiguring the BRX parameters, which include a set of DRX parameters from multiple predefined sets of DRX parameter, based on factors, which indicating dynamic configuration).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YAVUZ in the system of BERGQUIST and QIAN to mapping service to DRX.
The motivation would have to provide assistance information while avoiding excessive signaling.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FODOR et al. (US 20100309798) teaches this results in the DRX cycle length being adapted quickly to changing services or types of service in the network (par. 56).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        12/04/2021